        Case 2:10-cr-00020-LRS          ECF No. 228        filed 05/22/19     PageID.797 Page 1 of 2
 PROB 12C                                                                              Report Date: May 22, 2019
(6/16)

                                       United States District Court                           FILED IN THE
                                                                                          U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                     May 22, 2019
                                        Eastern District of Washington                   SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Robert L. Picard                        Case Number: 0980 2:10CR00020-LRS-1
 Address of Offender:                          Airway Heights, Washington 99001
 Name of Sentencing Judicial Officer: The Honorable Lonny R. Suko, Senior U.S. District Judge
 Date of Original Sentence: February 9, 2011
 Original Offense:            Assault with a Dangerous Weapon, 18 U.S.C. §§ 113(a)(3), 1151, 1153(a) and 2;
                              Assault with a Dangerous Weapon, 18 U.S.C. § 113(a)(3); Assault with a
                              Dangerous Weapon, 18 U.S.C. § 113(a)(3)
 Original Sentence:           Prison - 84 months           Type of Supervision: Supervised Release
                              TSR - 36 months

 Revocation Sentence:         Prison - 6 months
 03/14/2017                   TSR- 30 months
 Asst. U.S. Attorney:         Matthew F. Duggan            Date Supervision Commenced: September 12, 2017
 Defense Attorney:            Federal Defenders Office     Date Supervision Expires: March 11, 2020


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 01/02/2019 and 04/26/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            5           Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Mr. Picard is alleged to have committed the offense of second degree
                        driving while license suspended.

                        On May 20, 2019, Mr. Picard was issued a citation for driving while license suspended in
                        the second degree. On May 21, 2019, Mr. Picard reported to the U.S. Probation Office to
                        advise of the law enforcement contact and showed the undersigned the citation issued.

                        On September 13, 2017, Mr. Picard reported to the U.S. Probation Office for the purpose of
                        an intake. It was at that time Mr. Picard was informed of all mandatory, standard, and
                        special conditions of supervised release. Mr. Picard acknowledged he understood his
                        obligation to the Court.
         Case 2:10-cr-00020-LRS         ECF No. 228         filed 05/22/19      PageID.798 Page 2 of 2
Prob12C
Re: Picard, Robert L.
May 22, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      05/22/2019
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [   ]     No Action
 [   ]     The Issuance of a Warrant
 [   ]     The Issuance of a Summons
 [   ]     The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
 [ ]       Defendant to appear before the Judge assigned to the
           case.
 [ ]       Defendant to appear before the Magistrate Judge.
 [ ]       Other

                                                                              Signature of Judicial Officer

                                                                                     05/22/2019
                                                                              Date
